Citation Nr: 1519985	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  08-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of  20 percent prior to January 7, 2012, and in excess of 40 percent thereafter for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision granting service connection for residuals of prostate cancer and an initial disability rating of 10 percent.  In an April 2008 statement of the case, the Veteran was granted a higher initial rating of 20 percent.  In a February 2012 supplemental statement of the case, he was granted an increase to 40 percent, effective January 7, 2012.  Since the increases do not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case was previously before the Board in June 2012, at which time the Veteran's claim was remanded so that he could be afforded a video conference hearing before a member of the Board.  In February 2015, the Veteran testified before the undersigned Veterans Law Judge during the requested video conference hearing, which was held at the Regional Office (RO).  A transcript of that hearing has been associated with the claims file.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to January 7, 2012, the Veteran's prostate cancer residuals were manifested by awakening to void four times per night, mild stress incontinence, and slow stream.

2.  From January 7, 2012, to August 2, 2013, the Veteran's prostate cancer residuals were manifested by a daytime voiding interval less than one hour, awakening to void three to four times per night, and wearing of absorbent materials which must be changed less than two times per day.

3.  As of August 3, 2013, the Veteran's prostate cancer residuals required surgical implantation of a suprapubic catheter.


CONCLUSIONS OF LAW

1.  Prior to January 7, 2012, the criteria for a disability rating in excess of 20 percent for prostate cancer residuals have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2014).

2.  From January 7, 2012, to August 2, 2013, the criteria for a disability rating in excess of 40 percent for prostate cancer residuals have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2014).

3.  As of August 3, 2013, the criteria for a disability rating of 100 percent for prostate cancer residuals have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527-7516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is requesting an increased rating for residuals of prostate cancer.  As discussed above, the Veteran received a 20 percent rating under Diagnostic Code 7527 for the period prior to January 7, 2012, and 40 percent thereafter.  

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where these diagnostic codes refer the decision maker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  However, because the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  Id.

For a veteran to receive compensation for a service connected disease or injury, the symptoms the Veteran is experiencing must be closely identifiable with established disability categories.  See 38 C.F.R. §§ 4.1, 4.10 (2014).  More severe and disabling conditions receive a higher disability rating and thus more compensation.  It is not expected that every disease or disabling condition will show all the findings specified in the rating schedule and fit all the criteria.  However, the disease or disabling condition must sufficiently match the characteristics listed in the rating schedule, and the rating assigned must coordinate with the actual functional impairment.  See 38 C.F.R. § 4.21 (2014).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Moreover, the evaluation of the same disability or manifestations under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran is currently rated under Diagnostic Code 7527, which instructs that postoperative residuals should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  As an initial matter, the Board notes that the medical evidence of record is absent for any treatment for urinary tract infection.  Additionally, the Veteran has repeatedly denied a history of urinary tract infections.  See March 2007 VA examination; January 2012 VA examination; January 2014 VA examination.  Therefore, although the Veteran's representative stated during the February 2015 Board hearing that the Veteran has a history of urinary tract infections, the Board finds that the weight of the evidence shows that he in fact does not.  Accordingly, the Board will address the Veteran's symptomatology in accordance with the voiding dysfunction criteria.
 
Voiding dysfunction may be rated based on urine leakage, urinary frequency, or obstructed voiding.  With respect to voiding dysfunction, a 60 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1) Post void residuals greater than 150 cc; 2) Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec); 3) Recurrent urinary tract infections secondary to obstruction; 4) Stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.

At a March 2007 VA examination, the Veteran reported mild stress incontinence that was not severe enough for him to wear pads, and nocturia once per night.  He also reported voiding with a good stream and good control.  He indicated no history of urinary tract infection, renal or bladder stones.  The examiner noted that the Veteran had required dilatation of his urethra once, approximately three months after his original surgery.  Physical examination showed normal testes and bulbocavernosus reflex.  Diagnostic and clinical tests revealed a serum testosterone of 2.7 (normal results are 2.4 to 8.3), PSA of zero, and renal panel and CBC within normal limits.  The examiner diagnosed the Veteran with residuals of adenocarcinoma of the prostate, status post radical prostatectomy and radiation beam therapy.

Medical treatment records from the time period prior to January 7, 2012 show that the Veteran's bladder neck was dilated in January 2004 and again in June 2007.  VA treatment record dated June 5, 2007; June 28, 2007.  Following the June 2007 dilatation, a catheter was temporarily inserted, and scheduled to be removed on July 5, 2007.  Medical records also show that the Veteran underwent laser incision of the bladder neck in March 2004 and August 2007.  Following the August 2007 incision, a catheter was temporarily inserted and scheduled to be removed on August 29, 2007.  Treatment notes dated August 5, 2013 document that the Veteran last underwent dilatation/incision on December 6, 2012.

Additionally, the Veteran's medical treatment records show that during that time period, he reported urinating four times nightly, and that his bladder did not empty completely.  VA treatment record dated May 22, 2007.  He also reported frequency urinating and a slow stream.  Kaiser Permanent record dated June 5, 2007.  On August 16, 2007, the Veteran underwent a laser incision of the bladder neck due to scarring and bladder neck contracture.

The Veteran was provided another VA examination on January 7, 2012.  At that time, he reported urinary leakage requiring absorbent material which must be changed less than 2 times per day, but did not require the use of an appliance.  The voiding dysfunction also caused an increase in urinary frequency, resulting in a daytime voiding interval less than one hour and nighttime awakening to void 3 to 4 times.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The examiner noted that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The examiner also noted that the Veteran had erectile dysfunction and scars related to his service-connected prostate cancer residuals, but no other residual conditions or complications.  Laboratory testing from November 2011 showed PSA level of zero.  Finally, the examiner noted that the Veteran's prostate cancer residuals did not impact his ability to work.

August 2013 treatment records from Kaiser Permanente show that the Veteran was seen for acquired bladder neck contracture.  A diagram in those treatment notes shows that there was a last attempt to open the bladder neck through a cytoscope, and that a permanent suprapubic tube was inserted into the bladder, indicating that the Veteran underwent a suprapubic cystotomy.  

The Veteran was provided a third VA examination in January 2014.  As to relevant medical history, the examiner noted that the Veteran had surgery to alleviate scar tissue resulting from his prostate cancer treatments in 2006, 2007, 2009 and 2011, and on August 3, 2013, a permanent suprapubic catheter was placed.  There was no history of recurrent symptomatic urinary tract infections.  The Veteran reported experiencing bladder spasms and erectile dysfunction.  The examiner noted that the Veteran's voiding dysfunction does not cause urine leakage or increased urinary frequency.  However, as to signs and symptoms of obstructed voiding, the Veteran requires use of an appliance (suprapubic catheter) and continuous use of a catheter.  The requirement for catheter drainage was attributable to a bladder or urethral fistula.  The examiner also noted that the Veteran had erectile dysfunction and a scar related to his prostate cancer treatment.  Diagnostic testing from January 17, 2014 showed a normal CBC chem screen.  There were no other pertinent findings.  Finally, the examiner noted that the Veteran's prostate cancer did not impact his ability to work.

During his February 2015 Board hearing, the Veteran confirmed that he underwent a suprapubic cystotomy on August 3, 2013.  He testified that he sustains leakage around the tube into his stomach, and that the catheter causes spasms two to three times a day which can be excruciating.  The urine bag must be emptied a couple times a day, and requires a larger bag at night.  He is limited in the types of clothing he can wear and is affected in his sex life.  He is also unable to drive and sit for long periods of time, and can't sleep on his stomach due to the pressure on the tube.  The Veteran did not elaborate on his symptomatology prior to the cystotomy.  

Based on the foregoing, the Board finds that prior to January 7, 2012, a rating in excess of 20 percent for prostate cancer residuals is not warranted.  The evidence of record clearly shows that the Veteran complained of mild incontinence, some frequency urinating, and nocturia up to four times per night.  That symptomatology corresponds with the criteria for a 20 percent rating under urinary frequency.  The Veteran's incontinence did not require use of absorbent materials.  His complaints of obstructed voiding did not require dilatation more than two times per year.  The Board acknowledges that the Veteran required use of a catheter during June 2007 and August 2007 as a result of dilatation procedures.  However, the Board finds that the temporary use of a catheter for such a short period of time does not indicate a predominant area of dysfunction, let alone rise to the level of "intermittent or continuous use" required for a 30 percent rating for obstructed voiding.  There is no evidence of record indicating that the Veteran experienced more severe symptomatology warranting a higher rating.  Therefore, the Board finds that prior to January 7, 2012, the Veteran's voiding dysfunction was predominantly manifested by urinary frequency warranting a 20 percent rating, but no more.

The Board also finds that a rating in excess of 40 percent is not warranted prior to August 3, 2013.  The evidence from January 7, 2012 to August 2, 2013, shows that the Veteran complained of voiding dysfunction requiring use of absorbent materials which must be changed less than two times per day, a daytime voiding interval of less than one hour, and nighttime awakening of three to four times to void.  That symptomatology corresponds with the criteria for a 40 percent rating under urinary frequency.  The Veteran did not have signs or symptoms of obstructed voiding.  There is no evidence of record indicating that the Veteran experienced more severe symptomatology warranting a higher rating.  Thus, from January 7, 2012 to August 2, 2013, the Veteran's voiding dysfunction was predominantly manifested by urinary frequency warranting a 40 percent rating, but no more.

For the time period since August 3, 2013, the Board finds that a 100 percent rating under Diagnostic Code 7527-7516 is warranted for surgical insertion of a suprapubic catheter via suprapubic cystotomy.  The Board first notes that the Veteran's prostate cancer residuals have been rated by the RO under Diagnostic Code 7527 ("Prostate gland injuries, infections, hypertrophy, postoperative residuals.")  Under that diagnostic code, the highest rating the Veteran could receive is 60 percent.  However, the criteria for a 60 percent rating does not appear to contemplate the permanent suprapubic catheter the Veteran has as a result of his prostate cancer treatment.  Therefore, for the reasons below, the Board finds that the Veteran's prostate cancer residuals are more appropriately rated by analogy under 38 C.F.R. § 4.115a Diagnostic Code 7516 ("Bladder, fistula of.")

Diagnostic Codes 7527 and 7516 both provide that the disability should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  However, Diagnostic Code 7516 also contains criteria for suprapubic cystotomy, which is a surgically created connection between the urinary bladder and the skin used to drain urine from the bladder in individuals with obstruction of normal urinary flow.  As discussed above, the Veteran underwent a suprapubic cystotomy on August 3, 2013 to surgically insert a suprapubic catheter.  As a result of the permanent catheter, he no longer experiences urine leakage requiring the use of an appliance or absorbent materials.  Rather, he only has to change the urine bag occasionally during the day.  Therefore, Diagnostic Code 7516 more accurately provides the rating applicable to the Veteran's current symptomatology.

Accordingly, the Board finds that for the time period since August 3, 2013, a 100 percent rating under diagnostic Code 7527-7516 is warranted for residuals of prostate cancer.

The Board has considered the Veteran's description of his symptoms, particularly for the time period prior to August 3, 2013.  However, he has not described a level of actual impairment that is inconsistent with the Board's findings.  The Board has also considered whether referral is warranted for extraschedular consideration for the time period prior to August 3, 2013.  38 C.F.R. § 3.321(b)(1) (2014).  However, the evidence in this case does not show such an exceptional disability picture during that time that the available schedular ratings are inadequate.  Diagnostic Code 7527 contemplates various areas of voiding dysfunction, including urinary leakage, frequency, and obstruction requiring dilatation as experienced by the Veteran.  Thus, the Veteran's level of disability is adequately contemplated by the rating schedule and the assigned schedular evaluation. Consequently, referral for extraschedular consideration for the time period prior to August 3, 2013, is not warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case, specifically for the time period prior to August 3, 2013.  Neither the Veteran nor the evidence suggests unemployability due to prostate cancer residuals.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Rather, the evidence of record indicates that the Veteran's prostate cancer residuals do not affect his ability to work.  See January 2012 VA examination; January 2014 VA examination. Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.

Finally, the Board adds that as provided for in Note 1 to Diagnostic Code 7522, special monthly compensation under 38 C.F.R. § 3.350 for loss of use of a creative organ has already been granted by way of the April 2007 rating decision, effective January 25, 2007, and is not the subject of the current appeal.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in February 2007 and January 2014 are of record.  The RO has obtained pertinent medical records including the Veteran's service treatment records and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was provided with VA examinations in March 2007, January 2012 and January 2014.  These examinations were adequate, despite the Veteran's contention that the March 2007 examination was inadequate because the examiner was a physician's assistant and did not ask about urinary frequency.  The examination report clearly shows that the Veteran reported nocturia occurring one time a night.  The examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology as related to residuals of prostate cancer.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  As the Veteran has not identified any deficiency in the examination,  the Board finds that it was adequate for rating purposes.  As to the January 2012 and January 2014 VA examinations, the Veteran has made no allegations as to the inadequacy of those examinations.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Finally, the Veteran testified at a hearing before the Board in February 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).

ORDER

A rating in excess of 20 percent for residuals of prostate cancer prior to January 7, 2012, is denied.

A rating in excess of 40 percent for residuals of prostate cancer prior to August 3, 2013, is denied.

A rating of 100 percent for residuals of prostate cancer is granted effective August 3, 2013, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


